 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 52 
In the House of Representatives, U. S.,

January 25, 2011
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on the Budget:Ms. Schwartz, Ms. Kaptur, Mr. Doggett, Mr. Blumenauer, Ms. McCollum, Mr. Yarmuth, Mr. Pascrell, Mr. Honda, Mr. Ryan of Ohio, Ms. Wasserman Schultz, Ms. Moore, Ms. Castor of Florida, Mr. Shuler, Mr. Tonko, and Ms. Bass of California.

Committee on Foreign Affairs:Ms. Schwartz, to rank immediately after Mr. Higgins.

Committee on House Administration:Ms. Zoe Lofgren of California and Mr. Gonzalez.

Committee on Veterans’ Affairs:Ms. Linda T. Sanchez of California, to rank immediately after Mr. Michaud.

 
 
Lorraine C. Miller,Clerk.
